      Case 4:20-cv-00591-MWB Document 34 Filed 12/28/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DUSTIN REEDER,                                    No. 4:20-CV-00591

             Plaintiff,                           (Judge Brann)

      v.

DAMON HAGAN, DEREK
SLAUGHTER, and FRED MILLER,
IV,

             Defendants.

                                    ORDER

     AND NOW, this 28th day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motions to Dismiss (Docs. 26 and 27) are GRANTED.

     2.    Leave to amend is DENIED.

     3.    The case is DISMISSED and the Clerk is directed to close the case file.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
